Citation Nr: 0105459	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-24 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The appellant claims her deceased husband had recognized 
service during WWII.  This matter comes on appeal from an 
April 1999 decision by the Manila VA Regional Office (RO).


FINDING OF FACT

The Department of the Army has certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant does not have basic eligibility to VA benefits.  
38 U.S.C.A. §§ 101(2), 107(a) (West 1991); 38 C.F.R. §§ 
3.8(c)(d), 3.203(c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has claimed entitlement to VA benefits based on 
alleged service by her deceased husband with the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces.  She has submitted Philippine Army documents in 
support of her claim.  As the appellant has been informed, 
basic eligibility to VA benefits is dependent on verification 
of valid military service by the U.S. Army Reserve Personnel 
Command (ARPERCOM).  ARPERCOM certified in March 1999 that 
the appellant's deceased husband had no service in the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 

Under applicable law, a "Philippine Veteran" is defined as 
one who served on active duty before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines while such forces were in the 
service of the Armed Forces of the United States, including 
recognized guerrilla service. 38 U.S.C. § 107(a); 38 C.F.R. § 
3.8(c). Service department verification is a requirement for 
establishing qualifying military service for VA benefits.  
Duro v. Derwinski, 2 Vet.App. 530, 532 (1992); 38 C.F.R. § 
3.203.  Service department findings as to qualifying service 
for such benefits are binding on the VA, and any revisions of 
such findings are exclusively within the jurisdiction of the 
Board for Correction of Military Records.  See Duro, supra; 
Dacoron v. Brown, 4 Vet.App. 115, 120 (1993); 10 U.S.C. § 
1552(a).  

The copy of a discharge certificate allegedly issued by the 
Philippine Army, Commonwealth of the Philippines, showing the 
appellant's spouse was discharged from active duty in January 
1946 is of no value in establishing qualifying service for VA 
benefits as it does not provide personal data substantially 
different than that VA already supplied to ARPERCOM. The 
Philippine Government has its own regulations and laws which 
permit recognition of military service not recognized by the 
U.S. Army and its findings are not binding on ARPERCEN. As 
ARPERCOM has certified that the appellant's deceased husband 
did not have qualifying service, the VA is bound by that 
determination and is prohibited by its regulations from 
finding that the veteran served in the Philippine 
Commonwealth Army or had recognized guerilla service.  Any 
new evidence the appellant may have regarding her husband's 
claimed service in the Regular Philippine Army during WWII 
should be directed to ARPERCOM for their consideration.










ORDER

Basic eligibility to VA benefits is denied.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

